Citation Nr: 1146454	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a thoracic and lumbar spine disability, to include as secondary to the service-connected degenerative disc disease and degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Army from April 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the VARO in San Diego, California, which denied service connection for a back disability.  In a letter dated approximately two weeks later in December 2007, the RO in Anchorage, Alaska notified the Veteran of the decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Anchorage RO.]

In February 2011, the Board remanded the case to the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  As will be discussed in further detail below, the Board finds a lack of compliance with the directives set forth in its February 2011 Remand.  Also, the Veteran contend that his back disability is the result of his now service-connected neck disability.  This additional theory of entitlement has not been addressed and should be properly adjudicated.  Robinson v. Nicholson, 21 Vet. App. 553 (2008).  Thus, the issue on appeal has been recharacterized as set forth on the title page to better reflect these assertions as well as the medical evidence of record.  And, for the reasons set forth in further detail below, this appeal is once again being REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his back disability began during, or as the result of, his service.  He believes that he injured his back (1) when he hooked up cargo to a sling crane on a Chinook helicopter; (2) when a Chinook helicopter flew too low to the ground and knocked him over; and/or (3) when he fell during a basic training march and hurt his neck.  He describes a gradual worsening back pain since service.  

Alternatively, he maintains that his back disability is aggravated by his now service-connected neck disability.  See November 2011 Informal Hearing Presentation (in which the Veteran, through his representative, has stated that a diagnosis of reversal of the cervical lordotic curvature "impacts the spine's normal curvature").  In this regard, the Board notes that, by a July 2011 rating action, the AMC granted service connection for degenerative disc disease and degenerative joint disease of the cervical spine and awarded a 30 percent evaluation to this disability, effective from February 2, 2011.  

According to the service treatment records (STRs), the February 1979 entrance examination contains a normal clinical spine evaluation.  A September 1979 report establishes that the Veteran injured his neck in August 1979 during physical training.  He complained of neck pain and a persistent headache.  The diagnosis was pain secondary to muscle strain.  Physical therapy was recommended.  During his first two appointments with the physical therapist, the Veteran reported that the pain was less intense.  There was full range of motion of the cervical spine.  The Veteran failed to report for his third and fourth physical therapy appointments.  No mention was made of the Veteran's mid-back or low back.  A report of the separation examination is not contained in the claims file.  

According to post-service medical records, in October 2001, the Veteran was admitted to a VA residential substance abuse treatment program.  During the initial physical examination, he related that prior to service he worked as a logger and that a tree had fallen across his back.  This accident resulted in temporary paralysis, after which he reportedly made a full recovery.  Notably, the Veteran did not complain of any back problems.  A chest X-ray revealed minor degenerative changes of the lower half of the thoracic spine.

A May 2006 chest X-ray revealed minor changes of thoracic spondylosis.  In July 2007, the Veteran reported a history of chronic back problems.  Lumbar spine X-rays revealed (1) old trauma at T11-12 and L3; (2) degenerative disc disease at L2-3; (3) spondylosis all levels; and (4) degenerative change at the articulations of multiple levels.  A June 2008 private treatment record shows that the Veteran reported a history of back problems.  In February 2009, the Veteran reported that he had a chronic back problem and had been told that he had a "severe deformity."  

A February 2011 VA spine examination report shows that the Veteran denied having any back problems prior to service.  He reported that he hurt his back at the same he hurt his neck during service.  He stated that, while the pain improved afterwards, he has had continuing intermittent back pain since that time.  He indicated that he receives social security because of his back and neck disabilities.  He complained of constant severe pain in the midline.  He stated that his back hurts at the same time his neck hurts, and that both worsen together.  The Veteran denied any radiation or flare-ups.  He is able to walk one quarter of a mile.  

During physical examination of the thoracolumbar spine, the Veteran's posture was stooped and his gait was normal.  Lumbar flattening was noted.  There was no ankylosis.  The examiner noted objective evidence of spasm, guarding, and pain with motion.  Flexion was to 32 degrees; extension was to 5 degrees; lateral flexion was to 5 degrees bilaterally; and lateral rotation was to 5 degrees bilaterally.  There was pain following repetitive motion, but no additional limitations.  A reflex examination was normal except for an absent ankle jerk bilaterally.  Sensory and motor examinations were normal.  The examiner reviewed the claims file (to include the September 1979 STRs and the July 2007 X-rays); diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine; and opined that this condition is less likely as not (less than 50/50 probability) caused by, or a result of, the Veteran's service.  He acknowledged that degenerative disease of the spine is an ongoing process that occurs over many years but he stated that, without documentation of lumbar pain while on active duty, he "cannot conclude with certainty" that the degenerative lumbar spine process began during service. 

However, the examiner failed to address the Veteran's assertions of continued back problems since service and did not provide a nexus opinion with respect to secondary service connection.  For these reasons, the Board finds that the VA examination is inadequate and holds little probative weight.  Thus, another VA examination with opinion regarding whether this condition is related to service or is secondary to the Veteran's service-connected cervical disability is needed.

The Board also finds that additional evidentiary development is needed.  Specifically, the Veteran told the VA examiner that he had to quit his job at the U.S. Postal Service in 1982-1983 because of back and neck pain.  It does not appear that the RO requested these records from the Veteran's former employer.  Such relevant medical evidence must be secured and associated with the claims file.  See 38 C.F.R. § 3.159(c) (1).

Finally, as previously noted herein, there is no separation examination of record.  In addition, a copy of the Veteran's DD 214 is not contained in the claims file.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:
 
1. Request from the National Personnel Records Center (NPRC) or other appropriate records depository the Veteran's separation examination and DD 214.  Copies of any such available records should be associated with his claims file.  

2. Once a signed release is received from the Veteran, obtain and associate with the claims folder copies of his employment records from the U.S. Postal Service from January 1982 to December 1983.  A copy of any negative response(s) should be included in the claims file.

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any thoracic or lumbar spine disability that he may have.  All indicated tests and studies should be performed.  The claims file, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

All pertinent pathology found on examination should be annotated in the evaluation report.  For any thoracic or lumbar spine disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty (including the in-service episode of treatment for a neck injury in September 1972).  In answering this question, the examiner should address the Veteran's complaints of gradually worsening back pain since service.

Also, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any thoracic or lumbar disability diagnosed on examination was caused or aggravated (permanently worsened beyond normal progression) by the service-connected degenerative disc disease and degenerative joint disease of the cervical spine.  [If the Veteran is found to have a thoracic or lumbar spine disability that is aggravated by his service-connected cervical spine disability, the examiner should quantify the approximate degree of aggravation.]  

Complete rationale should be given for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

